Citation Nr: 0501406	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits due to a deceased 
beneficiary.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1945 to June 
1946; he died in October 1954.  The veteran's surviving 
spouse died in September 2001.  The appellant is the 
veteran's spouse's daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in October 1954.

2.  The veteran's surviving spouse was in receipt of 
dependency and indemnity compensation (DIC) benefits with an 
additional allowance for aid and attendance until her death 
in September 2001.

3.  The veteran's spouse was due DIC for the month of August 
2001, at the time of her death in September 2001.  

4.  The appellant incurred expenses related to veteran's 
spouse's last sickness and burial.  

5.  For reiumbursement for the veteran's spouse's last 
sickness and burial, the appellant is entitled to the accrued 
benefits due to the veteran's spouse at the time of her 
death.



CONCLUSION OF LAW

The appellant is entitled to only those monetary benefits due 
the veteran's spouse at the time of her death, not to exceed 
the amount necessary to reimburse appellant for the expenses 
of the veteran's spouse's last sickness or burial.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. §§ 3.1000(a), 
3.1003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA's duties to the appellant have been 
fulfilled in the instant case.  The RO has obtained the 
relevant evidence regarding the veteran's spouse's death.  

The RO did not specifically advise the appellant of the VCAA, 
and VA's duty to assist and notify under that statute.  
Nevertheless, the Board finds that additional notice is not 
required by the facts of this particular case.  First, the 
Board notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the criteria for the current 
claim.  Second, because this case turns entirely upon legal 
criteria, and there is no dispute as to the factual 
predicate, there is no indication of any further evidentiary 
development which would be pertinent.  Finally, in light of 
the discussion below, the Board finds that there is no 
factual development, whether performed by the appellant or by 
VA, that could show that the appellant is eligible for any 
further claimed benefit.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the appellant's claim, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent necessary.  No additional 
assistance or notification to the appellant regarding this 
issue is required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same. As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

Upon the veteran's death in October 1954, his surviving 
spouse filed a claim for death benefits.  The veteran's 
surviving spouse was awarded DIC benefits.  In March 1999, 
the veteran's surviving spouse filed a claim for an 
additional allowance due to the need for aid and attendance.  
She was awarded entitlement to aid and attendance effective 
March 1999.  On September [redacted], 2001, the veteran's spouse died.

In December 2001, the appellant filed VA Form 21-601, 
Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary.  She claimed a cost of P38,500 in 
burial expenses for her mother.  In February 2002, VA 
authorized payment of accrued benefits in the amount of 
$570.00 for reiumbursement for expenses for her mother's last 
sickness and burial.  This amount represented the August 2001 
beneficiary payment that the veteran's spouse had been issued 
but had failed to negotiate prior to her death.  In March 
2003, the daughter filed a Notice of Disagreement as to the 
amount of accrued benefits authorized.


II.  Laws and Regulations

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 
38 C.F.R. § 3.1000(a) (2004). 

In the event that a payee dies prior to negotiating a check, 
the check shall be returned to the issuing office and 
canceled.  38 C.F.R. § 3.1003 (2004).  The amount represented 
by the returned check, or any amount recovered following 
improper negotiation of the check, shall be payable to the 
living person or persons in the order of precedence listed in 
38 C.F.R. § 3.1000(a)(1) through (4), except that the total 
amount payable shall not include any payment for the month in 
which the payee died (see 38 C.F.R. § 3.500(g)), and payments 
to persons described in 3.1000(a)(4) shall be limited to the 
amount necessary to reimburse such persons for the expenses 
of last sickness and/or burial.  38 C.F.R. § 3.1003(a) 
(2004).

III.  Analysis

Prior to her death, the veteran's spouse was in receipt of 
DIC benefits with additional allowance based on need for aid 
and attendance.  Such benefits were issued monthly.  The 
veteran's spouse was issued a check for the August 2001 
monthly benefit due; however, she died before negotiating the 
check.  Pursuant to 38 C.F.R. § 3.1003, the check was 
returned and upon appellant's application for accrued 
benefits, the amount was issued to the daughter as 
reimbursement for her mother's last sickness and burial 
expenses.  The Board recognizes the appellant's claim that 
the issued amount of accrued benefits did not cover the 
entirety of the appellant's mother's burial and medical 
expenses; however, there is no VA provision that provides for 
such reimbursement except those monetary benefits due at the 
time of the beneficiary's death.  The only benefits that the 
appellant is entitled to are those that her mother was 
entitled to at the time of her death, which in this case 
constituted one month of DIC benefits.

The Board also acknowledges the appellant's contention that 
prior to her mother's death, her mother's monthly 
compensation should have been higher.  This claim is without 
merit.  The veteran's spouse's DIC benefits were determined 
based on the veteran's highest military pay grade before his 
death.  Incidentally though, the appellant has no legal 
standing to dispute the DIC benefits distributed to the 
veteran's spouse during her lifetime.

Accordingly, the appellant is not entitled to any further 
accrued benefits than those already allowed by VA.


ORDER

Entitlement to accrued benefits, other than those previously 
awarded, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


